EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Amended) A lighting system comprising: first and second waveguides arranged parallel to a plane, disposed adjacent to one another, and defining first and second substantially planar light-emitting surfaces, respectively; and a plurality of light emitting diodes including at least one first light emitting diode configured for coupling light into the first waveguide, and at least one second light emitting diode configured for coupling light into the second waveguide; wherein light emitted from the first waveguide traverses the second waveguide such that the light appears to have a source depth greater than a location of the first waveguide; wherein the at least one first light emitting diode and first waveguide are configured to output light of a first color or first correlated color temperature; wherein the at least one second light emitting diode and second waveguide are configured to output light of a second color or second correlated color temperature that differs from the first color or first correlated color temperature; and wherein the lighting system is configured to be mounted within or against a ceiling surface, and is configured to produce emissions providing an appearance of a skylight without transmission of exterior light through any portion of the lighting system.

10. (Amended) A lighting system comprising: first and second waveguides defining first and second substantially planar light- emitting surfaces, respectively; and a plurality of light emitting diodes including at least one first light emitting diode configured for coupling light into the first waveguide, and at least one second light emitting diode configured for coupling light into the second waveguide; wherein the at least one first light emitting diode and first waveguide are configured to output light of a first color or first correlated color temperature, and predominantly in a first direction; wherein the at least one lighting system is configured to be mounted within or against a ceiling surface, and is configured to produce emissions providing an appearance of a skylight without transmission of exterior light through any portion of the lighting system.

Remarks: The amendment above deletes “luminaire” (2 occurrences) and adds lighting system in its place, in each of claims 1 and 10.  The limitation “luminaire” had no antecedent basis.  It appeared that the “lighting system” recited in the preamble of each claim 1 and 10 was instead the likely intended to be the subject.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-22 are allowable.  The prior art of record does not teach:
From claim 1, a lighting system comprising: first and second waveguides arranged parallel to a plane, disposed adjacent to one another, and defining first and second substantially planar light-emitting surfaces, respectively; and a plurality of light emitting diodes including at least one first light emitting diode configured for coupling light into the first waveguide, and at least one second light emitting diode configured for coupling light into the second waveguide; wherein light emitted from the first waveguide traverses the second waveguide such that the light appears to have a source depth greater than a location of the first waveguide; wherein the at least one first light emitting diode and first waveguide are configured to output light of a first color or first correlated color temperature; wherein the at least one second light emitting diode and second waveguide are configured to output light of a second color or second correlated color temperature that differs from the first color or first correlated color temperature; and wherein the luminaire is configured to be mounted within or against a ceiling surface, and is 
From claim 10, A lighting system comprising:first and second waveguides defining first and second substantially planar light- emitting surfaces, respectively; and a plurality of light emitting diodes including at least one first light emitting diode configured for coupling light into the first waveguide, and at least one second light emitting diode configured for coupling light into the second waveguide; wherein the at least one first light emitting diode and first waveguide are configured to output light of a first color or first correlated color temperature, and predominantly in a first direction; wherein the at least one second light emitting diode and second waveguide are configured to output light of a second color or second correlated color temperature that differs from the first color or first correlated color temperature, and predominantly in a second direction that differs from the first direction; and wherein the luminaire is configured to be mounted within or against a ceiling surface, and is configured to produce emissions providing an appearance of a skylight without transmission of exterior light through any portion of the luminaire.
Claims 2-9 depend on claim 1.
Claims 11-22 collectively depend on claim 10.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WILCOX et al (US 2014/0347885 A1), VASYLYEV (US 2014/0140091 A1), BONNEKAMP (US 2018/0072450 A1) and BONNEKAMP et al (US 2011/0164405 A1) show variations of other parallel light guides or light panels. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

June 17, 2021
AC